Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Togashi (US 2017/0358465).

    PNG
    media_image1.png
    652
    478
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    582
    936
    media_image2.png
    Greyscale

Regarding claim 1, Togashi discloses:
A tape expanding apparatus (800, ¶0125) for expanding an expandable tape of a frame unit (6, 9, ¶0097, ¶0098) in which a workpiece (2, ¶0035) having a plurality of division start points formed along a plurality of division lines (¶0035) is supported through the expandable tape (4, 7, ¶0095, ¶0097, ¶0098) to an annular frame (5, 8, ¶0097, ¶0098), the tape expanding apparatus comprising: 
a frame holding unit (810, ¶0126) for holding the annular frame; 
a chuck table (821, ¶0127) surrounded by the frame holding unit (810), the chuck table having a holding surface (upper surface) for holding the workpiece through the expandable tape (¶0129); 
a moving unit (830, ¶0027) for relatively moving the chuck table (821) and the frame holding unit (810) in a direction perpendicular to the holding surface; 
a cassette mounting stage (510, ¶0125) for mounting the cassette storing the frame unit (6, 9); 
a temporary setting area (622, ¶0075) for temporarily setting the frame unit drawn from the cassette; 
a transfer unit (600, ¶0035) for transferring the frame unit from the temporary setting area (622) to the chuck table (821); and 
a position adjusting unit (811a, 812 taken together) for adjusting a position of the workpiece (2) with respect to the holding surface; 
the position adjusting unit including a position detecting unit (811a, ¶0126) for detecting the 42position of the workpiece held on the holding surface (alignment between perimeter of surface 811a and perimeter of the workpiece 2 can be detected optically), and 
a position control unit having an abutting unit (812, ¶0126) adapted to abut against an outer circumference of the annular frame (8, ¶0126) supported by the frame holding unit (810) and a moving mechanism (hinge of clamps 812) for moving the abutting unit according to the position of the workpiece detected by the position detecting unit (clamps 812 cannot fully engage unless perimeter of surface 811a and perimeter of workpiece 2 are aligned).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Togashi in view of  Nagai (US 2004/0266094).
Regarding claim 2, Togashi does not disclose “The tape expanding apparatus according to claim 1, wherein the position detecting unit is configured by a camera unit for imaging an outer circumference of the workpiece”.  In a similar device, however, Nagai discloses a tape expanding apparatus including a position detection unit (8, ¶0045) wherein the position detecting unit is configured by a camera unit for imaging an outer circumference of the workpiece (¶0053)  Nagai discloses that a structure as taught provides improved accuracy of the manufacturing process (¶0053, ¶0054).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention, to modify the device of Togashi, including providing wherein the position detecting unit is configured by a camera unit for imaging an outer circumference of the workpiece3
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Togashi in view of  Nakamura (US 2006/0035444).
Regarding claim 3, Togashi does not disclose “a heating unit for heating an annular area of the expanding tape defined between the annular frame and the workpiece, thereby shrinking the annular area to thereby remove a slack in the annular area of the expandable tape due to the expansion of the expandable tape”.  In a similar device, however, Nakamura discloses a tape expanding apparatus comprising a heating unit for heating an annular area of the expanding tape defined between the annular frame and the workpiece, thereby shrinking the annular area to thereby remove a slack in the annular area of the expandable tape due to the expansion of the expandable tape (¶0060).  Nakamura discloses that a structure as taught provides desired spacing between the adjacent chips (¶0058).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Togashi, including providing a heating unit for heating an annular area of the expanding tape defined between the annular frame and the workpiece, thereby shrinking the annular area to thereby remove a slack in the annular area of the expandable tape due to the expansion of the expandable tape in order to provide a desired spacing as taught by Nakamura.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Togashi in view of Sekiya (US 2017/0330799).
Regarding claim 4, Togashi does not disclose “a cooling chamber in which the frame holding unit and the chuck table are provided; and  43a cold air supplying unit for supplying a cold air into the cooling chamber, the expandable tape being attached through a die attach film to the workpiece”.  In a similar device, however, Sekiya (US 2017/0330799) discloses a tape expanding apparatus comprising a cooling chamber in which the frame holding unit (38, 40, ¶0049) and the chuck table (36, ¶0049) are provided; and  43a cold air supplying unit (50, ¶0049) for supplying a cold air into the cooling chamber, the expandable tape (31, ¶0032) being attached through a die attach film (35, ¶0048) to the workpiece (11, ¶0022).  Sekiya discloses that a structure as taught provides increased control over the expandability of the expandable tape (¶0049).  Therefore it would have been obvious to one having sill in the art before the effective filing date of the claimed invention to modify the device of Togashi, including providing a cooling chamber in which the frame holding unit and the chuck table are provided; and  43a cold air supplying unit for supplying a cold air into the cooling chamber, the expandable tape being attached through a die attach film to the workpiece in order to provide increased process control as taught by Sekiya.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899